DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 11/11/2020 amended claims 1 and 6.  Claims 1, 3-9 are pending and rejected on new grounds of rejections necessitated by the amendments of claims 1 and 6.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 
 
Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Chern (US 20170156192 A1) in view of Lin (US 20170123223 A1) and in further view of Hughes (US 10473943 B1).

Chern does not explicitly teach each of the first lens module and the second lens module comprising a diverging lens, a converging lens and a substrate between the diverging lens and the converging lens, wherein the diverging lens comprises a concave surface opposite to the substrate, and the converging lens comprises a convex surface opposite to the substrate, wherein the first lens module and the second lens module are used for at least one of light beam shaping and light beam collimation, and the first lens module and the second lens module respectively expand the first portion light beam and the second portion light beam via the respective diverging lenses.

It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Chern with Lin; because it allows shaping the beam to a particularly desired profile.
Neither Chern nor Lin teaches the light source module, configured to emit a light beam; a beam splitting element, disposed on a transmission path of the light beam, and configured to split the light beam into a first portion light beam and a second portion light beam; wherein the beam splitting element comprises: a transflective element, disposed on the transmission path of the light beam, wherein the first portion light beam of the light beam is reflected by the transflective element and transmitted to the first diffraction optical element, and the second portion light beam of the light beam passes through the transflective element, wherein the first portion light beam propagates from the transflective element to the first diffraction optical element along a straight-line direction; and a reflecting element, disposed on a transmission path of the second portion light beam passing through the transflective element, wherein the second portion light beam is reflected by the reflecting element and transmitted to the second diffraction optical element.
Hughes teaches the light source module (204), configured to emit a light beam; a beam splitting element (200), disposed on a transmission path of the light beam, and configured to split 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Chern and Lin with Hughes; because it allows providing multiple structured/patterned light spots from fewer light sources to reduce the number of components and complexities.
Regarding claim 3, the combination of Chern, Lin, and Hughes consequently results in light intensities of the first portion light beam and the second portion light beam are the same (col. 3, lines 1-22). 

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chern (US 20170156192 A1) in view of Lin (US 20170123223 A1) and Lu (US 20200019808 A1) and in further view of Yun (US 20120302862 A1).

Chern does not explicitly teach each of the first lens module and the second lens module comprising a diverging lens, a converging lens and a substrate between the diverging lens and the converging lens, wherein the diverging lens comprises a concave surface opposite to the substrate, and the converging lens comprises a convex surface opposite to the substrate, wherein the first lens module and the second lens module are used for at least one of light beam shaping and light beam collimation, and the first lens module and the second lens module respectively expand the first portion light beam and the second portion light beam via the respective diverging lenses.

It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Chern with Lin; because it allows shaping the beam to a particularly desired profile.
Neither Chern nor Lin teaches the light sources putting out more a plurality of wavelength bands.
Lu teaches the light sources putting out more a plurality of wavelength bands from 400nm to 1200nm, including wavelengths from 910-970nm (Fig. 1-9; [0040], [0044]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Chern and Lin with Lu; because it provides high precision object recognition.
Neither Chern, Lin nor Lu teaches a wavelength greater than or equal to 1330 nm and smaller than or equal to 1370 nm.
Yun teaches having at least one of the first portion light beam and the second portion light beam has a wavelength greater than or equal to 1330 nm and smaller than or equal to 1370 nm ([0028], [0071]).
.

Claims 4, 5, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chern in view of Lin and Hughes, Lu, and/or Yun and in further view of Trail (US 10462451 B1).
Regarding claim 4, neither Chern, Lin, Hughes, Lu nor Yun teaches light intensities of the first portion light beam and the second portion light beam are different. 
Trail teaches light intensities of the first portion light beam and the second portion light beam being varied (col. 7, lines 9-25).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Chern, Lin, and Hughes, Lu, and/or Yun with Trail such that light intensities of the first portion light beam and the second portion light beam are different; because it improves effectiveness in depth sensing.
Regarding claim 7, neither Chern, Lin, Hughes, Lu, and/or Yun teaches wavelengths of the first portion light beam and the second portion light beam are the same or different. 
Trail teaches wavelengths of the first portion light beam and the second portion light beam are the same or different (col. 5, lines 38-65).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Chern, Lin, and Hughes, Lu, and/or Yun with Trail; because it improves effectiveness in depth sensing.

Trail teaches the first diffraction optical element and the second diffraction optical element have different diffraction patterns (col. 8, lines 51-62).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Chern, Lin, and Hughes, Lu, and/or Yun with Trail; because it improves effectiveness in depth sensing.

Response to Arguments
Applicant's arguments with respect to claims 1 and 6 have been considered but are moot in view of the new ground(s) of rejection.  

Conclusion
The prior art references cited in PTO-892 are made of record and considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882